Citation Nr: 9912862	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-29 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for tendinitis and 
synovitis of both wrists, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to October 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased evaluation for 
tendinitis and synovitis was denied. 

The Board notes that in March 1997, the veteran submitted a 
Statement in Support of Claim alleging "disabilities of the 
skeletal system" and "problem[s] with all joints of the 
body."  The veteran's claims folder does not show that an 
appeal has been perfected on this issue.  Therefore, the RO's 
attention is directed to this issue for proper development.  


REMAND

Service connection for "tendinitis and synovitis, both 
wrists, etiology unknown (bilateral factor considered)" was 
granted by the RO in January 1970 at 20 percent disabling.  
The evidence is unclear as to what portion of this rating is 
to be assigned to each respective wrist.  After a review of 
the record, it is the decision of the Board that the RO 
should assign a portion of the rating to each wrist 
separately and independently of the other.  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the veteran's 
claim folder and its decision of January 
1970 and apportion the disability rating 
between each wrist independently of the 
other.

2.  The RO should advise the veteran and 
his representative that additional 
evidence may be submitted on behalf of 
the veteran's claim while this case is in 
remand status.

3.  Upon completion of the foregoing, the 
RO should review the claim, and determine 
whether an increased rating can now be 
granted for each wrist.  If the decision 
remains adverse to the veteran in whole 
or in part, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to insure compliance with due 
process concerns.  No inferences as to the ultimate 
disposition of this case should be drawn therefrom.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









